Title: From James Madison to Caesar A. Rodney, 7 November 1803
From: Madison, James
To: Rodney, Caesar A.



Dear Sir
Washington Novr. 7. 1803.
I have recd your note of the 4th. instant, to which I can only answer, that the form of procedure & the mode of proof observed by the Commissionrs under the French Convention, not having been particularly communicated to this Dept. it is to be presumed, that both are such as usage prescribes in similar cases. I inclose a copy of a document accompanying the Convention which enumerates the classes of claims meant to be covered by it. Very Sincerely & respectfully I am Dr Sir Yrs.
James Madison
 

   
   RC (DLC: Thomas and Caesar A. Rodney Papers). Enclosure not found, but see n. 2.



   
   Letter not found.



   
   Enclosure not found, but it was probably a copy of the account transmitted in Livingston and Monroe to JM, 16 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:4 and n. 1).


